EXHIBIT 21 LIST OF SUBSIDIARIES OF THE COMPANY Argentina Autoliv Argentina SA Australia Autoliv Australia Proprietary Ltd Van Oerle Webco Pty Ltd Belgium Autoliv Belgium N.V. Brazil Autoliv do Brasil Ltda. Canada Autoliv Canada, Inc Autoliv Electronics Canada, Inc VOA Canada, Inc China Autoliv China Electronics Co. Ltd Autoliv (Shanghai) Inflator Co., Ltd Autoliv (Shanghai) Automotive Restraint Systems Co., Ltd Autoliv (Shanghai) Vehicle Safety Systems Co. Ltd Autoliv (Changchun) Maw Hung Vehicle Safety System Co. Ltd Autoliv (Guangzhou) Vehicle Safety Systems Co. Ltd Autoliv (Shanghai) Steering Wheel Co. Ltd Nanjing Hongguang Autoliv Vehicle Safety Co., Ltd (70%) Autoliv (China) Management Co. Ltd. Autoliv China Technical Center Co., Ltd. Taicang van Oerle Alberton Shenda Special Type Textile Products Czech RepublicAutoliv Stakupress S.r.o Estonia Norma AS (51%) France Societe Franco Suedoise d'Investissement SA Autoliv France SNC Autoliv IsoDelta SA Livbag SAS Livbag SNC NCS Pyrotechnie et Technologies SA Autoliv Electronics SAS OEA Europe Sarl Germany Autoliv Beteiligunsgesellschaft GmbH Autoliv BV & Co. KG Autoliv Sicherheitstechnik GmbH Autoliv Stakupress GmbH Autoliv Protektor GmbH Hungary Autoliv KFT India Autoliv Safety Systems India Private Ltd. Autoliv India Private Ltd. Indonesia P.T. Autoliv Indonesia Italy Autoliv Italia S.P.A Japan Autoliv Kabushiki Kaisha Ltd Autoliv Nichiyu Co. Ltd. Korea Autoliv Corporation Mexico Autoliv Mexican Holdings S. de R.L. de C.V. Autoliv Safety Technology de Mexico S.A. de C.V. Autoliv Steering Wheels Mexico S. de R.L. de C.V. Autoliv Mexico S.A. de CV The Netherlands Autoliv Autosicherheitstechnik BV Autoliv Holding BV Autoliv BV Autoliv ASP BV Van Oerle Alberton Holding BV Van Oerle Alberton BV New Zealand Autoliv New Zealand Ltd. Philippines Autoliv Philippines Izumi Co Autoliv Philippines Inc (91%) Poland Autoliv Poland Sp. z.o.o. Romania Autoliv Romania SA South Africa Autoliv Southern
